Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 01/19/2021 have been entered and considered, Claims 1, 15-16 are amended. Claims 8-14 are cancelled. 

Response to Arguments
Applicant’s amendments/arguments filed on 01/19/2021 have been fully considered but are moot, because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desmos (“Desmos User Guide”, 2016) in view of Fenton (“Webinar Introduction to the Desmos Graphing Calculator”, 2016), Wilensky et al (US20020138242), Chadzelek et al (US9749387) further in view of Jones et al (US20150116360). 
Regarding Claim 1. Desmos teaches A data processing method executed by a server (Desmos, page 3, Desmos is an online graphing calculator that lets users explore math in easy and intuitive ways.), the data processing method comprising:

Desmos fails to explicitly teach, however, Fenton teaches receiving, from a first client device outside of the server (Fenton, page 1, the video shows a webinar regarding Desmos graphing calculator functionalities. 
Page 2-3, user opens up a fresh calculator screen through a browser with designated url. User then enter the data, such as x and y values in a table. And a function such  as y=3x+2. On the right hand side, a line graph is plotted by the calculator accordingly.
Therefore, Desmos system takes input from user at the client end, and process the input from server.).
Desmos and Fenton are similar art because they both describes how Desmos calculator works. Desmos describes basic functionalities of Desmos calculator. Fenton further shows a live demo regarding how to access Desmos. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to combine Desmos and Fenton, so as to use the intuitive graphic user interface to practice math skills.

The combination of Desmos and Fenton further teaches receiving, from a first client device outside of the server, input data designating a function expression and at least one type of operation to be executed using the function expression, without receiving a request for sharing a result of at least one operation corresponding to the at least one type of operation designated by the input data received (Desmos, page 4, par 1, you can graph a single line by entering an expression like y=2x+3. See the figure showing entered function y=mx+b on the left side, and the graph on the right side.
Page 4, par 3-4, as show in the figures, two expressions can be plotted at the same time. For example, expressions y=x+c, y=x+c+1.
Desmos can be run through a browser, therefore, the device running the browser is the first client device.);

The combination of Desmos and Fenton fails to teach, however, Wilensky teaches executing the at least one operation based on the input data, and transmitting at least one result of the at least one operation executed to the first client device outside of the server, (Wilensky, abstract, [0003], the invention relates to the field of computer systems. In one aspect, the present invention relates to a network-based architecture for enabling individual agents to interactively model and simulate complex dynamic systems. The invention describes a distributed network of interactive agents. The agents interact with a central computer and with one another through an object based parallel modeling language and/or an aggregate modeling language using an open client-server architecture, which enables many users to control the behavior of individual objects or agents and to view the aggregated results on a central computer.

network 90, server 89, which in turn is directly or indirectly in communication with the server 109. While the remote object devices can be connected in any of a variety of ways to a centralized server device, in a selected embodiment of the present invention, individual hardware client devices (such as calculators, CBL/CBRs or other input devices) communicate with the centralized server device using a standard network communication protocol (such as the TCI/IP protocol).
[0024] At the central server 109, the inputs from the various remote devices are collected and aggregated together using modeling, analysis and display tools that together are used to simulate in real time the complex interplay between the individual nodes or objects controlled by the remote devices. By providing an object-based parallel modeling language 108 at the server 109, users at the remote "nodes" can readily encode individualized strategies as rules which the system can then run independently of the other nodes, while simultaneously determining the resulting interplay between the various nodes and broadcasting the result to all remote devices. 
[0025], the remote devices are relatively "thin" or "light" in terms of software functionality, containing at least the capability to detect and transmit input information
(which can include input data and rules) at a high level, and also display or otherwise communicate information relating to the performance of the individual object and/or its 
[0028], FIG. 2 for a particular object or "node" that is controlled by a particular remote computing device. When a remote computer device detects some form of input at the device at step 210 (such as numeric keypad entry or other sensory device inputs), the remote device detects the input and then transmits to the network 80 or centralized server 109 a flag indicating the "kind" and "content" of the information that has been detected.
[0029] Once the remote device detects and transmits information at step 210 to the centralized network or server, the server will be configured to receive and identify the transmitted information. Upon detection of flag information from a remote computing device, the server 109 locates in memory the program string relating to the particular remote device and inserts the transmitted information into the object string for that device at step 215. By maintaining a separate program string for each object that is being simulated in the system, the server 109 can effectively emulate the parallel processing capabilities previously implemented with supercomputer technology wherein a separate processor would be dedicated to each object or node.
[0031] Once the centralized simulation server determines for a particular object string that there is an effect that results from a co-positioning at step 220, that effect would be broadcast to all of the remote devices at step 225 to convey information about the result.
[0042] In one embodiment, the network of the present invention includes a suite of networked graphing calculators.);


The combination of Desmos, Fenton and Wilensky fails to explicitly teach, however, Chadzelek teaches without storing the at least one result of the at least one operation executed in a non-transitory memory of the server (Chadzelek, abstract, the invention describes methods for providing transparently stateful execution of stateless applications. A request associated with an application is received and includes at least one operation to be executed by the application as well as a set of first state information. The application determines if the operations are to be executed statelessly or not. If the application is to be executed statelessly, the first state information is retrieved from the request and used to initialize the application. If not, then the first state of the application is retrieved from a location other than the received request.
Col 7, line 1-16, In a stateless mode, information associated with the interaction

each request/response exchange. In some instances, the hosted application 114 may prepare for both future stateful and stateless executions by providing state and session
information to the client 135 in a particular response, while at the same time, storing the same state and session information at the server 102 or another stateful-associated location.
Col 7, line 33-65, the state-type determination module 105 is used by a particular hosted application 114 in FIG. 1 to determine whether a particular 35 request, or series of requests, received from a client 135 or client application 144 are to be handled and processed in a stateful or stateless manner. For instance, the client 135 may explicitly
state that the hosted application 114 is to be run in either a stateful or stateless manner for a particular instance of execution. Alternatively, the state-type determination module
105 may access certain information associated with the 45 hosted application 114 (e.g., a set of hosted application settings 120 stored in memory 117), as well as the hosted
application 114 itself, to determine (1) if the hosted application 114 is capable of being run in both modes, and (2) if so, whether specifically-defined settings outside the current request mandate that the application be run in a specific mode.
Therefore, when the client is using the GUI to calculate different mathematical graphics, it runs in a stateless mode, in which no data is stored on server. However, when the same calculation is run repetitively, for example, same url run by many different users, it is more efficient to cache the calculation result on server (in a stateful mode), so as to retrieve the answer to clients faster.);


The combination of Desmos, Fenton, Wilensky and Chadzelek further teaches re-receiving, from the first client device outside of the server, the input data (Desmos, page 4, par 1, you can graph a single line by entering an expression like y=2x+3. See the figure showing entered function y=mx+b on the left side, and the graph on the right side.
Page 4, par 3-4, as show in the figures, two expressions can be plotted at the same time. For example, expressions y=x+c, y=x+c+1.
In the graphical user interface of Desmos, user can apply a plurality of input to implement different graphical calculation. User can also repeat calculation of a same function with a different set of parameters to see how the parameters effect the shape of , and receiving the request for sharing the result of the at least one operation corresponding to the at least one type of operation designated by the input data re-received along with the input data re-received (Desmos, page 5, par 5-7, user can click a button in Fig 3 to create a web link for the calculation and share it with others.); and

The combination of Desmos, Fenton, Wilensky and Chadzelek fails to explicitly teach, however, Jones teaches in response to receiving the request for sharing the result of the at least one operation corresponding to the at least one type of operation designated by the input data re-received, (Jones, abstract, the invention describes a point of interest (POI) viewpoint generation system which may analyze attributes of photographs captured in the vicinity of a POI to automatically annotate a digital map with a viewpoint marker that corresponds to the POI. The viewpoint may include a geographic location in the vicinity of a POI which serves as a vantage point from where an observer (e.g., a photographer, a person viewing the location, etc.) may view or photograph the POI.
[0023] A photo sharing service 106A on a photo sharing server 106 may receive photographs captured by subscribers of the photo sharing service 106A via the communication network 101. The photo sharing service 106A may include instructions that cause the processor of the photo sharing server 106 to store the photographs, 108A for example, in a photo database 108. A subscriber may capture a photograph
108A that includes the POI 122 as the subject. The subscriber may then cause the photo sharing web page 106B executing on the computing device 110 to execute an instruction to upload the photograph to the photo sharing service 106A via the communication network 101.).
Desmos, Fenton, Wilensky, Chadzelek and Jones are analogous arts because they all teach method of running web application in a server-client environment. The combination of Desmos, Fenton, Wilensky and Chadzelek further teaches online graphing calculator with comprehensive graphing method based on user input expressions. Jones further teaches user who wishes to share a capture photograph to trigger a process to upload the photograph to the server. Therefore, it is obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the online graphing calculator (taught in Desmos, Fenton, Wilensky and Chadzelek), to further allow the user sharing process to trigger the content being uploaded/stored on server (taught in Jones), so as to allow more fine-tuned control on what should be saved/shared on server. For example, user might decide the content is not good enough to be shared with other user, thus save memory and communication bandwidth for server.

The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches re-executing the at least one operation based on the input data re-received (Desmos, page 4, par 1, you can graph a single line by entering an expression like y=2x+3. See the figure showing entered function y=mx+b on the left side, and the graph on the right side.
Page 4, par 3-4, as show in the figures, two expressions can be plotted at the same time. For example, expressions y=x+c, y=x+c+1.
 create a web link for the calculation and share it with others. The Permalink for the graph is a url which can be copy and run through a browser. It is obvious that to run a url through a browser, a server will receive the input and re-execute the corresponding expression and generate the graph.), storing, in the non-transitory memory of the server, a result of the at least one operation re-executed and a pointer associated in a one-to-one relationship, and transmitting the pointer to the first device outside of the server (Wilensky, [0029] Once the remote device detects and transmits information at step 210 to the centralized network or server, the server will be configured to receive and identify the transmitted information. Upon detection of flag information from a remote computing device, the server 109 locates in memory the program string relating to the particular remote device and inserts the transmitted information into the object string for that device at step 215. By maintaining a separate program string for each object that is being simulated in the system, the server 109 can effectively emulate the parallel processing capabilities previously implemented with supercomputer technology wherein a separate processor would be dedicated to each object or node.
Therefore, the program string corresponding to each object or node, is equivalent to a pointer.).

Regarding Claim 2. The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches The data processing method according to claim 1, further comprising:
receiving, from -a second client device outside of the server, a request for the result of the at least one operation re-executed stored in association with the pointer (Desmos, page 4, par 1, you can graph a single line by entering an expression like y=2x+3. See the figure showing entered function y=mx+b on the left side, and the graph on the right side.
Page 4, par 3-4, as show in the figures, two expressions can be plotted at the same time. For example, expressions y=x+c, y=x+c+1.
page 5, par 5-7, user can click a button in Fig 3 to create a web link for the calculation and share it with others. The Permalink for the graph is a url which can be copy and run through a browser. It is obvious that to run a url through a browser, a server will receive the input and re-execute the corresponding expression and generate the graph.
Wilensky, [0029] Once the remote device detects and transmits information at step 210 to the centralized network or server, the server will be configured to receive and identify the transmitted information. Upon detection of flag information from a remote computing device, the server 109 locates in memory the program string relating to the particular remote device and inserts the transmitted information into the object string for that device at step 215. By maintaining a separate program string for each object that is being simulated in the system, the server 109 can effectively emulate the parallel processing capabilities previously implemented with supercomputer technology wherein a separate processor would be dedicated to each object or node.
As stated in Desmos, a client (first client device) can indicate sharing with other clients (other client devices) by creating web link. When another client (second client 
Therefore, the program string corresponding to each object or node, is equivalent to a pointer. And the url related to the current user’s calculation (mathematical function/expression/graph), together with the program string, serves as a pointer to a specific session of the current user’s calculation.); and reading, from the non-transitory memory of the server, the result of the at least one operation re-executed stored in association with the pointer, and transmitting output data designating the result of the at least one operation re-executed read from the non-transitory memory of the server to the second client device outside of the server (Wilensky, [0029] Once the remote device detects and transmits information at step 210 to the centralized network or server, the server will be configured to receive and identify the transmitted information. Upon detection of flag information from a remote computing device, the server 109 locates in memory the program string relating to the particular remote device and inserts the transmitted information into the object string for that device at step 215. By maintaining a separate program string for each object that is being simulated in the system, the server 109 can effectively emulate the parallel processing capabilities previously implemented with supercomputer technology wherein a separate processor would be dedicated to each object or node.
[0031] Once the centralized simulation server determines for a particular object string that there is an effect that results from a co-positioning at step 220, that effect would be broadcast to all of the remote devices at step 225 to convey information about the result.). 

Regarding Claim 3. The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches The data processing method according to claim 1, wherein the at least one operation comprises at least one of:
(i) a first operation which is a calculation of plot-point coordinates of a graph corresponding to the function expression designated by the input data; and
(ii) a second operation which is a calculation of numerical table values of a numerical table corresponding to the function expression designated by the input data (Fenton, page 1, the video shows a webinar regarding Desmos graphing calculator functionalities. 
Page 2-3, user opens up a fresh calculator screen through a browser with designated url. User then enter the data, such as x and y values in a table. And a function such  as y=3x+2. On the right hand side, a line graph is plotted by the calculator accordingly. And the x, y coordinate value table on the left hand side is corresponding to the plotted points on the right hand side graph.
Therefore, Desmos system takes input from user at the client end, and process the input from server.).

Regarding Claim 4. The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches The data processing method according to claim 1, wherein the input data further designates at least one numerical range for the at least one operation to be executed in addition to the function expression and the at least one type of operation to be executed, and wherein the data processing method further comprises: storing, in the non-transitory memory, the at least one numerical range in association with the result of the at least one operation re-executed and the pointer (Fenton, page 4-5, the input function is y=kx, k is a parameter and has a data range defined by a slider. As user moves the slider, k gets different value, and the plotted line on the right hand side changes correspondingly.).

Regarding Claim 5. The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches The data processing method according to claim 1, further comprising: transmitting, to the first client device, input screen data for displaying a screen of a web application for input of the input data designating the function expression and the at least one type of operation to be executed using the function expression. (Fenton, page 1, the video shows a webinar regarding Desmos graphing calculator functionalities. 
Page 2-3, user opens up a fresh calculator screen through a browser with designated url. User then enter the data, such as x and y values in a table. And a function such  as y=3x+2. On the right hand side, a line graph is plotted by the calculator accordingly.
Therefore, Desmos system takes input from user at the client end, and process the input from server. 
Wilensky, abstract, [0003], the invention relates to the field of computer systems. In one aspect, the present invention relates to a network-based architecture for enabling 
[0028], FIG. 2 for a particular object or "node" that is controlled by a particular remote computing device. When a remote computer device detects some form of input at the device at step 210 (such as numeric keypad entry or other sensory device inputs), the remote device detects the input and then transmits to the network 80 or centralized server 109 a flag indicating the "kind" and "content" of the information that has been detected.
[0029] Once the remote device detects and transmits information at step 210 to the centralized network or server, the server will be configured to receive and identify the transmitted information. Upon detection of flag information from a remote computing device, the server 109 locates in memory the program string relating to the particular remote device and inserts the transmitted information into the object string for that device at step 215. By maintaining a separate program string for each object that is being simulated in the system, the server 109 can effectively emulate the parallel processing capabilities previously implemented with supercomputer technology wherein a separate processor would be dedicated to each object or node.
Desmos, page 4, par 3-4, as show in the figures, two expressions can be plotted at the same time. For example, expressions y=x+c, y=x+c+1.
Page 5, par 5-7, user can click a button in Fig 3 to create a web link for the calculation and share it with others. The Permalink for the graph is a url which can be copy and run through a browser. It is obvious that to run a url through a browser, a 
Therefore, the program string corresponding to each object or node, is equivalent to a pointer. And the url related to the current user’s calculation (mathematical function/expression/graph), together with the program string, serves as a pointer to a specific session of the current user’s calculation, including the related expression and values.).

Regarding Claim 6. The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches The data processing method according to claim 3, further comprising: transmitting, to the first client device, screen data for displaying a screen of a web application showing at least one of the graph and the numerical table. (Wilensky, [0031] Once the centralized simulation server determines for a particular object string that there is an effect that results from a co-positioning at step 220, that effect would be broadcast to all of the remote devices at step 225 to convey information about the result.
Fenton, page 2-3, user opens up a fresh calculator screen through a browser with designated url. User then enter the data, such as x and y values in a table. And a function such  as y=3x+2. On the right hand side, a line graph is plotted by the calculator accordingly.).

Regarding Claim 7. The combination of Desmos, Fenton, Wilensky, Chadzelek and Jones further teaches The data processing method according to claim 6, further comprising:
transmitting, to the first client device, screen data for accepting, through the screen of the web application an instruction based on a user operation for sharing at least one of the function expression, the graph, and the numerical table; and receiving sharing instruction data instructing, based on the user operation, to share the at least one of the function expression, the graph, and he numerical table. (Desmos, page 5, par 5-7, user can click a button in Fig 3 to create a web link for the calculation and share it with others.
Wilensky, [0029] Once the remote device detects and transmits information at step 210 to the centralized network or server, the server will be configured to receive and identify the transmitted information. Upon detection of flag information from a remote computing device, the server 109 locates in memory the program string relating to the particular remote device and inserts the transmitted information into the object string for that device at step 215. By maintaining a separate program string for each object that is being simulated in the system, the server 109 can effectively emulate the parallel processing capabilities previously implemented with supercomputer technology wherein a separate processor would be dedicated to each object or node.
Therefore, the program string corresponding to each object or node, is equivalent to a pointer. And the url related to the current user’s calculation (mathematical function/expression/graph), together with the program string, serves as a pointer to a .

	Claim 15 is similar in scope as Claim 1, and thus is rejected under same rationale. 
	Claim 16 is similar in scope as Claim 1, and thus is rejected under same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611